United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.D., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, FEDERAL CORRECTIONAL
INSTITUTE, Tallahassee, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1166
Issued: November 23, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 12, 2011 appellant filed a timely appeal from a February 3, 2011 decision of the
Office of Workers’ Compensation Programs (OWCP) that denied her claim. Pursuant to the
Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
January 5, 2010.
On appeal appellant asserts that the claim was mishandled by OWCP and that medical
evidence of record established entitlement.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On January 5, 2010 appellant, then a 49-year-old laundry supervisor, filed a traumatic
injury claim, alleging that she suffered pain in her right hand, right ankle, and between her
shoulder blades when she lost her footing and fell to the floor at 10:30 a.m. that day. The
employing establishment advised that the fall occurred during a break in a training session and
that she attended training for the rest of the day.
A CA-16 form, authorization for examination and treatment, dated January 5, 2010, noted
complaints of pain to right hand, right ankle, and radiating pain between the shoulder blades and
arms due to a fall on the floor at work. Appellant submitted claims for intermittent
compensation beginning on February 23, 2010 to attend physical therapy and doctor’s
appointments. By letter dated April 2, 2010, OWCP informed her of the evidence needed to
support her claim.
In a January 5, 2010 report, C. West, an employing establishment physician’s assistant
(PA), noted that appellant reported for treatment at 10:30 a.m. for complaints of right hand, arm
and neck pain, following a slip and fall at work. The PA provided physical examination findings
of full range of motion in the hands, wrists, arms, and shoulders with good muscle strength and
intact sensation, and diagnosed muscle strain of the right arm and neck and contusion of the right
hand. In a treatment note dated January 5, 2010, Cathy Bracher, a nurse practitioner, reported
the history of injury that occurred about seven hours previously and appellant’s complaints of
severe neck and shoulder pain. Physical examination demonstrated decreased range of motion of
the neck with full range of motion of the shoulders, elbows, and wrists, 5/5 grip strength and
palpable tenderness throughout both scaphoid regions. Ms. Bracher advised that cervical spine
x-ray demonstrated complete loss of lordotic curve and diagnosed general myofascial pain and
muscle spasms, status post fall. On a state workers’ compensation form, she provided physical
restrictions. In a January 6, 2010 treatment note, Ms. Bracher advised that appellant was seen for
a work-related injury when she fell at work and that her pain and stiffness had increased,
especially in the neck and shoulder girdle area. Cervical spine range of motion was full on
physical examination. Ms. Bracher again diagnosed myofascial pain and advised that appellant
could not work.
In a January 11, 2010 treatment note, Dr. Iftikhar Ahmed, Board-certified in family
medicine, noted that appellant was seen for a workers’ compensation recheck and reported her
complaints of upper and lower back pain. Back examination demonstrated slight discomfort
with movement. Dr. Ahmed diagnosed upper and lower back pain, status post fall, acute and
chronic. In an attached duty status report that identified January 5, 2010 as the date of injury, he
diagnosed back sprain due to a fall and advised that appellant could return to work, with
restrictions to her physical activity. In treatment notes dated January 15 to February 16, 2010,
Dr. Dan W.T. Peters, a Board-certified family physician, also noted that appellant was seen for a
workers’ compensation recheck. He reported her complaints of continued pain and discomfort
that was slowly improving and advised that she could continue light duty. On duty status reports
Dr. Peters diagnosed back, neck, and shoulder strains and advised that the conditions were due to
the January 5, 2010 injury. On March 5, 2010 he advised that appellant had mild discomfort in
the thoracic, trapezius and neck regions with full shoulder range of motion. Dr. Peters reiterated

2

his diagnoses and advised that she could resume full duty, including firing guns. In a form report
dated April 22, 2010, Cathy Tilbury, a nurse practitioner, referred appellant to orthopedics.
By decision dated April 30, 2010, OWCP denied the claim. Appellant timely requested a
review of the written record. In a September 28, 2010 decision, an OWCP hearing representative
affirmed the April 30, 2010 decision. He found that the January 5, 2005 slip and fall occurred
but that the medical evidence did not establish a causal relationship between the claimed
condition and the January 5, 2010 incident.
On November 2, 2010 appellant requested reconsideration. She submitted duplicates of
evidence previously of record, and an acceptance of a claim, adjudicated by OWCP under file
number xxxxxx606 that was accepted on September 8, 2005 for aggravation of lumbar
radiculopathy. Appellant also submitted Ms. Bracher’s treatment notes dated January 5
and 6, 2010, now cosigned by Dr. Peters. In a merit decision dated February 3, 2011, OWCP
denied modification of the prior decisions.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury. Regardless of whether the asserted claim involves traumatic
injury or occupational disease, an employee must satisfy this burden of proof.2
OWCP regulations, at 20 C.F.R. § 10.5(ee) define a traumatic injury as a condition of the
body caused by a specific event or incident or series of events or incidents within a single
workday or shift.3 To determine whether an employee sustained a traumatic injury in the
performance of duty, OWCP must determine whether “fact of injury” is established. First, an
employee has the burden of demonstrating the occurrence of an injury at the time, place and in
the manner alleged, by a preponderance of the reliable, probative and substantial evidence.
Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish a causal relationship between the employment incident and the alleged
disability and/or condition for which compensation is claimed. An employee may establish that
the employment incident occurred as alleged, but fail to show that his or her disability and/or
condition relates to the employment incident.4
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.5 Rationalized medical evidence is medical
2

Gary J. Watling, 52 ECAB 278 (2001).

3

20 C.F.R. § 10.5(ee); Ellen L. Noble, 55 ECAB 530 (2004).

4

Gary J. Watling, supra note 2.

5

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

3

evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete, factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.6 Neither the mere fact
that a disease or condition manifests itself during a period of employment nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.7
ANALYSIS
The Board finds this case is not in posture for decision. The evidence supports that the
January 5, 2010 employment incident occurred as alleged. The Board also finds that the medical
evidence submitted by appellant generally supports that this incident caused a medical condition.
The medical evidence most contemporaneous with the January 5, 2010 slip and fall at
work includes an employing establishment treatment note signed by C. West, a PA, and also
reports dated January 5 and 6, 2010 from Ms. Bracher, a nurse practitioner. Nurses and
physicians’ assistants are not “physicians” as defined under FECA, and their opinions are of no
probative value.8 However, Ms. Bracher’s reports dated January 5 and 6, 2010 were cosigned by
Dr. Peters, and notes by a physician’s assistant or nurse practitioner will be considered probative
evidence if cosigned by a physician.9
The January 5, 2010 treatment note reported the history of injury, appellant’s complaints
of severe neck and shoulder pain, provided physical examination findings, and diagnoses of
general myofascial pain and muscle spasms, status post fall. The January 6, 2010 note advised
that appellant was seen following a fall at work because her pain and stiffness had increased,
especially in the neck and shoulder girdle area. Appellant was again diagnosed with myofascial
pain. The record contains additional reports from Dr. Ahmed and Dr. Peters dated January 11 to
February 16, 2010 in which the physicians noted that appellant was seen for a workers’
compensation recheck and referenced the January 5, 2010 incident. The physicians provided
physical examination findings and diagnosed back, neck and shoulder strains.
Although these reports are not sufficiently rationalized to discharge appellant’s burden of
proof establishing that an injury occurred on January 5, 2010 they stand uncontroverted in the

6

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

7

Dennis M. Mascarenas, 49 ECAB 215 (1997).

8

S.E., Docket No. 08-2214 (issued May 6, 2009).

9

See Larry A. Williams, Docket No. 01-1161 (issued September 12, 2002).

4

record and may not be completely disregarded by OWCP.10 It merely means that their probative
value is diminished.11
It is well established that proceedings under FECA are not adversarial in nature, and
while the claimant has the burden to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence.12 The case shall therefore be remanded to
OWCP. On remand, OWCP shall refer appellant, an updated statement of accepted facts, and
the medical evidence of record to an appropriate Board-certified specialist for an examination,
diagnosis and a rationalized opinion as to whether appellant sustained an injury on January 5,
2010 and, if so, if she had any concurrent disability for work on or after that date. After this and
such further development deemed necessary, OWCP shall issue an appropriate decision.13
CONCLUSION
The Board finds this case is not in posture for decision regarding whether appellant
sustained injury on January 5, 2010.

10

John J. Carlone, 41 ECAB 354 (1989).

11

Shirley A. Temple, 48 ECAB 404 (1997).

12

See Jimmy A. Hammons, 51 ECAB 219 (1999).

13

The Board notes that appellant submitted evidence with her appeal to the Board. The Board cannot consider
this evidence, however, as its review of the case is limited to the evidence of record that was before OWCP at the
time it issued its final decision. 20 C.F.R. § 501.2(c); Sandra D. Pruitt, 57 ECAB 126 (2005).

5

ORDER
IT IS HEREBY ORDERED THAT the February 3, 2011 decision of the Office of
Workers’ Compensation Programs be set aside and the case remanded to OWCP for proceedings
consistent with this opinion of the Board.
Issued: November 23, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

